DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 412.  The reinforcement blocks (412) is not clearly labeled and examiner is unsure of what the intended element is referring to in the drawings and examiner will interpret the reinforcement blocks as best understood.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitations “an outer diameter of the strengthening portion is greater than an outer diameter of the pivotal portion”.  The claim is considered indefinite due to the language not reading on applicants disclosure and drawings.  It is unclear to the examiner if the diameter of the  strengthening portion is actually larger than the diameter of the pivoting portion in applicants drawings.  Examiner will interpret the claim as replacing “diameter” with “width” in claim 9.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (2016/0229039).
Regarding Claim 1, Lee teaches A hand tool for enhancing strength of a working head (Fig. 1) comprising: 
a main body (Ref. 10, Fig.5, [0024]) with a front end (See annotated Fig. 5 below) having two ears (See fig. 1 annotated below), the two ears being disposed in 5parallel and spaced apart (Fig .1); and 
a working head (Ref. 20, Fig. 5, [0025]) having a pivotal portion (Ref. 21, Fig. 1, [0025]), two flat connecting surfaces (Fig. 1 annotated below) disposing at two sides of the pivotal portion respectively (Fig. 1), the pivotal portion being pivotally connected between the ears of the main body (Fig. 1) and turnable (Fig. 1, [0025]); 
a column (Ref. 24, Fig. 5) with an end connected to a bottom periphery of the pivotal portion (Fig. 1&5); and 
a strengthening portion (Ref. 200, Fig. 1) 10extending from the bottom periphery of the pivotal portion toward the column (Fig. 1), and disposing at a junction of the pivotal portion and the column (Fig. 1), an outer diameter of the strengthening portion being greater than an outer diameter of the column (Fig. 5), and an outer periphery of the strengthening portion protruding above the two flat connecting surfaces (Fig. 5, the strengthening portion is above the two flat connecting surfaces when in an upward position).   

    PNG
    media_image1.png
    419
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    725
    media_image2.png
    Greyscale


Regarding Claim 2, Lee teaches the limitation of claim 1, as described above, and further teaches wherein the strengthening portion is cylindrical (Fig. 1&5).

Regarding Claim 3, Lee teaches the limitation of claim 1, as described above, and further teaches wherein an arcuate bearing portion is formed at an abutted surface between the strengthening portion and the column (Fig. 6 annotated below, fillet between the column and strengthening portion).

    PNG
    media_image3.png
    219
    586
    media_image3.png
    Greyscale


Regarding Claim 4, Lee teaches the limitation of claim 3, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated fig. 6 below) is greater than a thickness of the bearing portion (See annotated Fig. 6 below). 

    PNG
    media_image4.png
    292
    633
    media_image4.png
    Greyscale


Regarding Claim 5, Lee teaches the limitation of claim 3, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated Fig. 6 below) is smaller than a thickness of the bearing portion (See annotated Fig. 6 below).  

    PNG
    media_image5.png
    312
    567
    media_image5.png
    Greyscale


Regarding Claim 6, Lee teaches the limitation of claim 2, as described above, and further teaches wherein an arcuate bearing portion is formed at an abutted surface between the strengthening portion and the column (Fig. 6 annotated below, fillet between the strengthening portion and column).  

    PNG
    media_image3.png
    219
    586
    media_image3.png
    Greyscale


Regarding Claim 7, Lee teaches the limitation of claim 6, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated Fig. 6 below) is greater than a thickness of the bearing portion (See annotated Fig. 6 below).  

    PNG
    media_image4.png
    292
    633
    media_image4.png
    Greyscale


Regarding Claim 8, Lee teaches the limitation of claim 6, as described above, and further teaches wherein a thickness of the strengthening portion (See annotated Fig. 6 below) is smaller than a thickness of the bearing portion (See annotated Fig. 6 below).  

    PNG
    media_image5.png
    312
    567
    media_image5.png
    Greyscale

Regarding Claim 10, Lee teaches the limitation of claim 1, as described above, and further teaches wherein the column of the working head is a 10polygonal column body (Fig. 5) , and a thickened portion (See annotated Fig. 5 below) is disposed at least one intersection angle of the column at a junction between the column and the strengthening portion (Fig. 5 shows a thickened portion at one intersection angle of the column at a junction) 

    PNG
    media_image6.png
    406
    688
    media_image6.png
    Greyscale


Regarding Claim 11, Lee teaches the limitation of claim 1, as described above, and further teaches wherein the two ears of the main body are provided with connecting holes therethrough (Ref. 112, Fig. 1, [0024]), the pivotal portion is provided with a through hole (Ref. 22, Fig. 1, [0025]) opposite to the connecting holes (Fig. 1), and a pin (Ref. 60, fig. 1, [0025]) is pivotally disposed 15between the connecting holes and the through hole ([0025]).

Regarding Claim 12, Lee teaches the limitation of claim 1, as described above, and further teaches wherein a width of the strengthening portion protruding above the flat connecting surface is smaller than a width of the ear of the main body (Fig. 5 & 6)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1-8 and 10-12 above, and further in view of Liao (6,912,934).
Regarding Claim 9, Lee teaches the limitations of claim 1, as described above, and teaches a strengthening portion and pivotal portion.  Lee fails to explicitly teach an outer diameter of the strengthening portion is greater than an outer diameter of the pivotal portion and reinforcement blocks.  Liao teaches a hand tool with ear and a working head and can be considered analogous art because it is within the same field of endeavor.  Liao further teaches wherein an outer diameter of the strengthening portion (Ref. 23, Fig.1, [Col. 1, Line 64]) is greater than an outer diameter of the pivotal portion (Fig. 1 ), and reinforcement blocks (See shaded portion of Fig. 1 below, as best understood) are provided at junctions of two end sides of the pivotal portion and the strengthening portion (fig. 1 below).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the working head, as taught by Lee, with the dimensions and reinforcement blocks, as taught by Lee, since such a modification is merely an alternate equivalent structure to allow the working head to pivot between the two ears.

    PNG
    media_image7.png
    344
    372
    media_image7.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1-8 and 10-12 above, and further in view of Chiang (7,367,249).
Regarding Claim 13, Lee teaches the limitations of claim 1, as described above, and teaches a main body but fails to explicitly teach a shaft at the rear ends of the two ears.  Chiang teaches a hand tool with a working head and ears and can be considered analogous art because it is within the same field of endeavor.  Chiang further teaches wherein the main body is integrally formed 20with a shaft (Ref. 20, Fig. 2, [Col. 2, Line 40-41]) at rear ends of the two ears (Fig. 2).  The shaft provides more leverage and torque when used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the main body, as taught by Lee, with a shaft, as taught by Chiang, to increase torque and leverage when used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Considine (8,186,248), Cheng (2007/0283790), Wagner (4,170,909), and York (1,498,712) teach hand tools with ears and working heads and can be considered analogous art because they are within the same field of endeavor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723